                                          Case 4:21-cv-05950-HSG Document 17 Filed 09/03/21 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     JOHN SHERMAN,                                      Case No. 21-cv-05950-HSG
                                   7                    Plaintiff,                          ORDER REGARDING RECENT
                                                                                            FILINGS
                                   8             v.
                                                                                            Re: Dkt. Nos. 13, 16
                                   9     LAKE COUNTY JAIL, et al.,
                                  10                    Defendants.

                                  11

                                  12          Plaintiff, an inmate at Lake County Jail, has filed a pro se action pursuant to 42 U.S.C.
Northern District of California
 United States District Court




                                  13   § 1983. On August 25, 2021, the Court dismissed the complaint with leave to amend. Dkt. No.

                                  14   15. That same day and the following day, August 26, 2021, the Court docketed letters received

                                  15   from Plaintiff wherein he expresses concerns about the lack of, or inadequate, treatment for his

                                  16   medical needs, such as his migraine headaches, diarrhea, chest pain, rotten teeth, weak immune

                                  17   system, and severe rash; and alleges that his public defender is providing inadequate legal

                                  18   representation. Dkt. Nos. 13, 16. Plaintiff requests to be released from prison due to the lack of

                                  19   treatment. Id. Currently, there is no operative complaint and no defendants have yet been served.

                                  20   The Court therefore cannot order any relief. The Court cannot act on Plaintiff’s letters until he has

                                  21   stated cognizable claims in an amended complaint. Plaintiff is cautioned that repeatedly filing

                                  22   letters with the Court listing various complaints merely clutters the record and serves no legal

                                  23   purpose because the Court cannot provide relief until there is an operative complaint and the

                                  24   relevant defendants have been served.

                                  25          IT IS SO ORDERED.

                                  26   Dated: September 3, 2021

                                  27                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  28                                                    United States District Judge
